Citation Nr: 0417719	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for degenerative 
lumbar disc disease at L4-L5 and L5-S1 with radiculopathy, 
claimed as left leg and low back injuries.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from February 1973 
to February 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Review by a decision review 
officer was accomplished in December 2002.
 
In the course of appeal, the veteran testified before the 
undersigned at a January 2004 video conference hearing.  A 
transcript of that hearing is contained in the claims folder. 

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.

On appeal the veteran has raised the issue of entitlement to 
service connection for left ankle and foot disorders.  As 
this issue is not currently certified or developed for 
appellate review, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  A May 1995 rating decision denied entitlement to service 
connection for degenerative lumbar disc disease at L4-L5 and 
L5-S1 with radiculopathy, claimed as injury to the left leg 
and low back.  A timely appeal was not entered.  

2.  Evidence received since the March 1995 rating decision is 
new and so significant that it must be considered in order to 
fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
lumbar disc disease at L4-L5 and L5-S1 with radiculopathy, 
claimed as injury to the left leg and low back.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
generally known as the Veterans Claims Assistance Act (VCAA).  

In this decision the Board reopens the claim of entitlement 
to service connection for degenerative lumbar disc disease at 
L4-L5 and L5-S1 with radiculopathy, claimed as injury to the 
left leg and low back.  To that extent the decision is 
favorable, and an explanation of the applicability and 
fulfillment of the VCAA is obviated.  

Whether New and Material Evidence has been Submitted  to 
Reopen Claim

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).
 
Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
previously denied claim, the Secretary shall reopen the claim 
and review the former disposition of the claim.

In a May 1995 rating decision entitlement to service 
connection for degenerative lumbar disc disease at L4-L5 and 
L5-S1 with radiculopathy, claimed as injury to the left leg 
and low back was denied.  The veteran was notified of the 
determination and did not perfect an appeal.  Hence, that 
rating determination is final.  38 U.S.C.A. § 7105.  

At the time of that prior rating action, the claims folder 
contained the veteran's service medical records, the record 
of an April 1995 VA examination for compensation purposes, a 
private medical statement, and statements of the veteran.

Since that decision, multiple records have been added to the 
claims folder, inclusive of an August 2002 private medical 
opinion, a September 2002 private medical opinion, a June 
2000 Social Security Administration determination, and 
statements by the veteran including in testimony provided at 
the January 2004 video conference hearing.  

The September 2002 private medical opinion is to the effect 
that the veteran's current low back condition is a 
continuation of an inservice disorder.  While this single 
piece of evidence may be insufficient to warrant an allowance 
on the merits due to an absence of independent medical or 
other evidence to support the contention of inservice 
disability or injury (See Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when unsupported 
by clinical evidence);  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise is not probative)), the opinion is new and material, 
and must be considered together with all evidence of record 
in order to fairly adjudicate the claim.  

The claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(a).



ORDER

The claim of entitlement to service connection for 
degenerative lumbar disc disease at L4-L5 and L5-S1 with 
radiculopathy, claimed as injury to the left leg and low 
back, is reopened.  


REMAND

Under the VCAA VA has an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  A development letter addressing the 
VCAA provisions regarding the veteran's claim was issued in 
August 2002.  That letter addressed reopening the claim.  
Upon remand, in the course of developing the claim on the 
merits, further development assistance may be warranted.  

In a June 2003 statement, the veteran averred that a VA 
physician, named in that statement, had provided an opinion 
to the effect that his low back disorder had its origin in 
service.  The veteran requested that the RO secure that 
opinion from the VA Medical Center in Durham, North Carolina.  
No such VA medical opinion has been requested or associated 
with the claims folder.  Accordingly, the RO should attempt 
to secure an opinion from this named VA physician.  

The claims folder contains a June 2000 Social Security 
Administration (SSA) disability determination.  Medical 
records underlying that determination have not, however, been 
obtained.  As the veteran testified at his January 2004 
hearing that the SSA determination was based, in part, on a 
back disorder, to include residuals of back surgery, the 
medical records used by the SSA are relevant to this claim.  
As such, they must be secured.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

At his January 2004 video conference hearing, the veteran 
testified that he received treatment for his claimed foot and 
ankle disorders at the VA hospital in Fayetteville, North 
Carolina, approximately nine months or a year after 
discharge.  Accordingly, the RO should seek all VA treatment 
records from the veteran's service separation to the present, 
including in particular records from 1976 and 1977.  

He also testified that he had received treatment from Dr. 
Tomaszak, a neurosurgeon at Wilson Memorial Hospital, in 
Wilson, North Carolina, who last saw him four or five years 
ago, and who has since moved from North Carolina to Texas.  
Nonetheless, records of that treatment at Wilson Memorial 
Hospital may still be available and should be secured.  He 
further testified that was receiving treatment for his low 
back and leg from Dr. Ballenger, at Craven Memorial Hospital, 
in New Bern, North Carolina.  Records from that provider have 
yet to be secured.  Hence, an attempt should be made to 
obtain them.  

Finally, after all evidence is obtained, a VA medical 
examination and opinion should be obtained to address the 
veteran's claim.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is completed.  
This should include an additional VCAA 
notice letter notifying the veteran of 
the evidence still not of record 
necessary to substantiate his remanded 
claim.  This should also include 
information and evidence that VA will 
obtain, and information and evidence 
that the veteran must submit, pursuant 
to development requirements as 
delineated in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO should 
also notify him that it is his 
responsibility to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  While the 
claimant is ultimately responsible to 
provide the necessary evidence, the RO 
should inform the veteran that VA will 
make efforts to obtain any additional 
as-yet-unobtained relevant evidence, 
such as VA and non-VA medical records, 
or records from government agencies, if 
he identifies such records and the 
custodians thereof.  The RO must notify 
the veteran of evidence he identified 
that could not be obtained so that he 
may attempt to obtain the evidence 
himself.  The RO must then undertake 
all such indicated necessary 
development, including based on any 
additional information or evidence 
submitted by the veteran.  All records 
and responses received must be 
associated with the claims folder.  

2.  The RO should contact the VA 
physician identified in the veteran's 
June 2003 statement, and request an 
opinion regarding the etiology of the 
claimed degenerative lumbar disc 
disease at L4-L5 and L5-S1 with 
radiculopathy.  The named physician 
should also be asked to provide the 
medical basis for any opinion 
expressed.  

3.  With appropriate authorization, the 
RO should request the veteran's 
treatment records from David E. 
Tomaszek, M.D., 2508 Ward Boulevard, 
Wilson, North Carolina  27893; records 
of treatment at Wilson Memorial 
Hospital, Wilson, North Carolina; 
records of treatment by Clarence 
Ballenger, M.D., to include care 
provided at Craven Memorial Hospital, 
in New Bern, North Carolina; and 
records of treatment at the 
Fayetteville, North Carolina VA Medical 
Center since 1976.  The Board is 
particularly interested in securing any 
records from 1976 and 1977. 

4.  The RO should obtain and associate 
with the claims file the medical 
records underlying the veteran's June 
2000 award of Social Security 
disability benefits. 

5.  Thereafter, the RO must afford the 
veteran a VA neurological examination 
to address the etiology of his 
degenerative lumbar disc disease at L4-
L5 and L5-S1 with radiculopathy.  All 
necessary tests should be conducted.  
The claims folders with a copy of this 
remand must be made available to the 
examiner for review in association with 
the examination.  The examiner must 
review the service medical records and 
service personnel records, and post-
service medical records, and must rely 
on medical evidence when formulating 
opinions.  The examiner may not solely 
rely on the medical history provided by 
the veteran.  Based on all the evidence 
of record, the examiner must address 
whether it is at least as likely as not 
that degenerative lumbar disc disease 
at L4-L5 and L5-S1, inclusive of 
radiculopathy affecting the left leg 
and low back is related to the 
veteran's active duty service? 

6.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded claim.  
If the determination remains to any 
extent adverse, the RO must provide 
the veteran and his representative 
with a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should afford them 
the applicable time to respond.  The 
RO must afford particular care and 
attention to ensuring that VA has 
provided the veteran complete notice 
of what VA will do and what he must 
do in support of his claim.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



